       Case 9:17-cv-00119-DLC Document 237 Filed 12/13/18 Page 1 of 4



Robert T. Bell
Reep, Bell, Laird & Jasper
PO Box 16960
2955 Stockyard Road
Missoula, MT 59808
Facsimile: 406-541-4101
Telephone: 406-541-4100
bell@westernmontanalaw.com
Attorney for Defendant-Intervenors
Safari Club International and
National Rifle Association of America
[Additional Counsel on Signature Page]

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION


CROW INDIAN TRIBE; et al.,               CV 17-89-M-DLC-JCL

            Plaintiffs,                  (Consolidated with Case Nos.
                                         CV 17-117-M-DLC,
vs.                                      CV 17-118-M-DLC,
                                         CV 17-119-M-DLC,
UNITED STATES OF AMERICA; et             CV 17-123-M-DLC, and
al.,                                     CV 18-016-M-DLC)

            Federal-Defendants,          NOTICE OF APPEAL BY
                                         SAFARI CLUB
      and                                INTERNATIONAL AND THE
                                         NATIONAL RIFLE
SAFARI CLUB INTERNATIONAL                ASSOCIATION OF AMERICA
and NATIONAL RIFLE
ASSOCIATION OF AMERICA, et al.

            Defendant-Intervenors.
       Case 9:17-cv-00119-DLC Document 237 Filed 12/13/18 Page 2 of 4



      Please take notice that Defendant-Intervenors Safari Club International and

the National Rifle Association of America appeal to the United States Court of

Appeals for the Ninth Circuit from this Court’s September 24, 2018, Opinion and

Order granting Plaintiffs’ motions for summary judgment, denying Defendants’

cross-motions for summary judgment, and vacating and remanding the Final Rule

delisting the Greater Yellowstone Ecosystem grizzly bear, and from the Clerk's

Judgment in favor of the Plaintiffs. ECF No. 266, ECF No. 275.


DATED this 13th day of December, 2018.

                                      Respectfully submitted,
                                      /s/Robert T. Bell
                                      Robert T. Bell
                                      Reep, Bell, Laird & Jasper
                                      PO Box 16960
                                      2955 Stockyard Road
                                      Missoula, MT 59808
                                      Facsimile: 406-541-4101
                                      Telephone: 406-541-4100
                                      bell@westernmontanalaw.com
                                      Attorney for Defendant-Intervenors Safari
                                      Club International and National Rifle
                                      Association of America

                                      /s/ Douglas S. Burdin_________
                                      Douglas S. Burdin (D.C. Bar. No. 434107)*
                                      501 Second Street NE
                                      Washington, D.C. 20002
                                      Facsimile: 202-543-1505
                                      Telephone: 202-543-8733
                                      Email: dburdin@safariclub.org
                                      Attorney for Defendant-Intervenor Safari
                                      Club International
                                        2
Case 9:17-cv-00119-DLC Document 237 Filed 12/13/18 Page 3 of 4




                            /s/ Michael T. Jean
                            Michael T. Jean (MI Bar No. P76010)*
                            11250 Waples Mill Road
                            Fairfax, VA 22030
                            Facsimile: 703-267-1164
                            Telephone: 703-267-1158
                            Email: mjean@nrahq.org
                            Attorney for Defendant-Intervenor National
                            Rifle Association of America
                            * Pro Hac Vice granted.




                              3
        Case 9:17-cv-00119-DLC Document 237 Filed 12/13/18 Page 4 of 4



               CERTIFICATE OF SERVICE & COMPLIANCE

      I hereby certify that on December 13, 2018, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF System, which will send

notification of such filing to the attorneys of record.

                                        /s/ Douglas S. Burdin_________
                                        Douglas S. Burdin (D.C. Bar. No. 434107)*
                                        501 Second Street NE
                                        Washington, D.C. 20002
                                        Facsimile: 202-543-1505
                                        Telephone: 202-543-8733
                                        Email: dburdin@safariclub.org
                                        Attorney for Defendant-Intervenor Safari
                                        Club International

                                        * Pro Hac Vice granted.




                                           4
